MEMORANDUM **
Robert Welbourn appeals the district court’s order dismissing as time-barred his 42 U.S.C. § 1988 action alleging defendants negligently failed to protect him from an attack by his own client in a Los Angeles courtroom. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal on statute of limitations grounds, Johnson v. California, 207 F.3d 650, 653 (9th Cir.2000), and we affirm.
The district court properly dismissed Welbourn’s action because all of his allegations stem from the attack on January 14, 2002, and Welbourn did not file his complaint until January 14, 2004. See id. (California’s one-year statute of limitations applied to section 1983 actions under former Cal.Civ.Proc.Code § 340(3) (2002)).
Welbourn’s contention that the statute of limitations was tolled by his state court action is without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.